Title: To Thomas Jefferson from Charles Willson Peale, 30 March 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum March 30th. 1805.
                  
                  I have not been unmindful of the conversation we had on Stone ware for the purpose of cookery, and in Baltimore I went to the manufactory of such ware and obtained a list of their prices with the intent of sending it to you, under the Idea that you might wish to order some covered stew pans for the use of your Kitchen in lieu of those made of copper, which may at times be neglected to be tined and thus used, be detrimental to health. Since my arrival here I have seen in a Store some Vessels in the form of stew pans with covers, I eagerly enquired the price of them, but questioning the Woman who owned the Shop about the use made of them, she replyed to keep butter in. that it would not stand the fire; indeed it would be dangerous to use them for Cooking, as heat made them break with a report loud as the firing a Pistol. I then equired what was the quality of the New York Stone Ware and it is but little better—than that of Baltimore. Both these manufactories have their ware of a different colour from that made in England; the latter being of a redish brown, and the American of a cenerious colour. The English Stone wares will stand the fire well, and if such ware will answer the purpose of Cooking generally, it certainly ought to be preferred to Pans made of Copper, however well they may be tined.
                  Respecting the dressing of Racoon Skins, I have begun an essay of dressing two skins; they will be made good strong leather, such Skins are often very greasy which must be cause of some trouble in the dressing of them. The Furriers tell me that they frequently have the Racoon skins dressed, but not with allum, the only method I have practiced in dressing of Skins with the hair on them.
                  Since I sent you the Small Polygraph, I have had one made for my use, my Son Rembrandt has made an important improvement, it enables me to write this letter with this Small Machine: by placing the Paper diagonally, and after writing one half the Letter, than changing the place of each sheet to write the lower half. But it is absolutely necessary to have the Pens made distant from each other half the length of the paper.
                  I therefore here with send you a new Pen bar, which you will, I hope find no difficulty of puting in the place of the other. The enclosed sheet will shew you the direction we have given to the lines for placing the paper. Some pieces of paper appears to be necessary to be placed under such parts of the letters as are not doubled, other wise the Pens must be frequently adjusted.
                  April 1st. Since writing the above, we have contrived a Bar to hold the paper more firmly in its place, therefore I send a catch and that bar with the Penbar in a small box directed for you. The ketch to be let into the bottom edge of the Gallows so as to embrace the bar along the dotted lines, on the enclosed paper—The lines on this paper is drawn from the Machine I now write with. After the top of your letter is written, to begin the other half of it, put the N.E. corner of it underneath the Gallows by an opening between the Gallows and the board you write on. I forget that I need not be so particular to you. a few minutes tryal will give the best situations, and perhaps you may vary the direction of the lines from mine. I shall only say further that a small heavy bar appears to be necessary to keep the uppermost paper down more particularly at the N.E. Corner when you are writing the lower half of your Letter. The bar now sent may be used to advantage when writing the octavo size. Thus, put a Screw to receive the notch of sd. bar near the hinge and close or rather nearly so, to the bottom of the Gallows, and to hold the other end of the bar have a Pin projecting from the Gallows of such a height from the board you write on as to press down on the paper, by pushing the bar under the sd. Pin. This Pin & the Screw must have holes made opposite them so that no injury may be done in shuting up the machine. I find no difficulty in writing this letter, but a little pull at bottom when the machinery is at the utmost stretch.
                  The Pen-Bar which is now sent, is to take the place off. may be sent with you old Polygraph, which, I presume you mean to send me that I may put the improved Machinery to it.
                  I am anxious to hear how you like your small machine, I thought it wrote correctly, but I had only a few minutes for tryal of it, having sat up untill 2 OcClock to have it ready for the Post going at 7.
                  I have not yet come to any determination of going to France, but when I do will communicate it to you in Time to give you the opportunity of writing such letters as you may please to send by me, and recieve your commands generally.
                  Accept my salutations and believe me Your friend
                  
                     CW Peale 
                     
                  
               